Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The claim amendment filed on 3/11/2021 has been entered. Pending claims 1-20 are allowed for the following reasons:
Independent claim 1 is allowable because the prior art of record fails to disclose, teach, or suggest the following elements taken as a whole:
A method for hand tracking and gesture recognition implemented in a computer system, comprising: receiving a current image from a camera system, the current image containing a face and shoulders of a human user; from the current image, detecting face and shoulder features of the user; establishing a current face-shoulder coordinate system based on the detected face and shoulder features; transforming a previous hand region of interest, which is a region of interest containing a hand of the user and which has been generated from a previous image received from the camera system, from a previous face-shoulder coordinate system into the current face-shoulder coordinate system to generate a transformed previous hand region of interest; extracting a current hand region of interest from the current image, wherein the current hand region of interest is defined in the current face-shoulder coordinate system; and performing gesture recognition using the transformed previous hand region of interest and the current hand region of interest in the current face-shoulder coordinate system.

Claim 11 is an independent claim which reads  “A computer program product comprising a non-transitory computer readable storage medium having a computer readable program code embedded therein for controlling a computer, the computer readable program code configured to cause the computer to execute a process for hand tracking and gesture recognition, the process comprising: receiving a current image from a camera system, the current image containing a face and shoulders of a human user; from the current image, detecting face and shoulder features of the user; establishing a current face-shoulder coordinate system based on the detected face and shoulder features; transforming a previous hand region of interest, which is a region of interest containing a hand of the user and which has been generated from a previous image received from the camera system, from a previous face-shoulder coordinate system into the current face-shoulder coordinate system to generate a transformed previous hand region of interest; extracting a current hand region of interest from the current image, wherein the current hand region of interest is defined in the current face-shoulder coordinate system; and 7Appl. No. 16/531615Attorney Docket No. 77347.0001 Amdt. Dated March 11, 2021Customer No.: 53720 Reply to Office Action of March 5, 2021 performing gesture recognition using the transformed previous hand region of interest and the current hand region of interest in the current face-shoulder coordinate system.”
Claim 11 is allowed for the same rationale as claim 1.
	Claims 2-10 are allowable due to their dependency on claim 1.
	Claims 12-20 are allowable due to their dependency on claim 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALEB TESSEMA whose telephone number is (571)272-2696.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KALEB TESSEMA/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667